DETAILED ACTION
Continuation of line 12: Applicant's arguments filed February 8, 2021 have been fully considered but they are not persuasive. 

Applicant’s principal arguments are: 
a.) Inserting the treatment of Rodriguez-Santiago into the process of Nasiri, after forming a silica surface according to the teachings of Nasiri, would interfere with the mechanism of Nasiri which requires interaction of the silica with the at least one rare earth oxide in the coating materials. The Examiner misunderstood the arguments made against the combination of Nasiri in view of Rodriguez-Santiago that were submitted on September 23, 2020.  Applicant is not arguing that a “dehydroxylation”1 process removes silica. Applicant is arguing that the plasma treatment of Rodriguez-Santiago removes silica, and that the explanation in Rodriguez-Santiago at page 4727 explains what happens to that surface after the plasma treatment. The focus of the argument is that a person having ordinary skill in the art would not reach the subject matter of the present claims when considering, as a whole and for all they fairly teach, the references of Nasiri and Rodriguez-Santiago.
b.) Completely removing the heat-oxidation step of Nasiri and replacing it with the teachings of Rodriguez-Santiago amounts to picking and choosing beyond that which would be made by a person having ordinary skill in the art. Thus the rejection of the claims under USC 103 could only be made if deliberately being guided by the subject matter set forth in the present claims (i.e. improper hindsight analysis).
c.) A person having ordinary skill in the art would likely discount the disclosures of Rodriguez-Santiago in their entirety. Rodriguez-Santiago is provided as an alternative to grit blasting and various other surface treatment in preparation for bonding a ceramic substrate with dissimilar materials. The only teaching of an aqueous or otherwise liquid application of material to the surface is as an adhesive.
 
In response to the applicant's arguments, please consider the following comments.
a.) With regards to the allegation that the principle of operation is being destroyed, the Examiner recognizes that if the proposed modification or combination of the prior art would change the principle of operation of the prior art invention being modified, then the teachings of the references are not sufficient to render the claims prima facie obvious. In re Ratti, 270 F.2d 810, 813, 123 USPQ 349, 352 (CCPA 1959), however, "the nature of the teaching is highly relevant and must be weighed in substance." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994). 
Applicant recognized Nasiri’s requirement of a silica-containing (i.e. SiO2, a mineral/compound containing silicon and oxygen) layer at the surface of a silicon-containing substrate in order to allow reaction of the silica layer with a majority-water (aqueous) slurry coating containing a rare earth oxide in order to form a compound silica-rare earth oxide layer ([0005], [0019] – [0020], [0029] – [0030], [0035], [0061]). 
forming at the very least a silicon oxide [silica] – like layer (page 4726 – 4727).  Furthermore, Rodriguez-Santiago discloses performing wettability testing immediately after plasma treatment, which involves water [aqueous] (page 4726 2.2; Fig. 3 day 0), and applying sealant immediately after plasma treatment [analogous to application of slurry] (page 4726 2.3).  Thus there is contemplation of the step of applying substances on the substrates discussed in Rodriguez-Santiago immediately after plasma treatment, not days after. One of ordinary skill in the art would therefore understand and appreciate the adhesion benefits discussed by Rodriguez-Santiago before aging happens and the argued “destruction” of the silica-like layer.  The "hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art." Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). Furthermore, "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396. Finally, no evidence has been presented on record to indicate how and why the resultant surface produced by the plasma treatment would be unsuitable for the purpose of Naziri.  Accordingly, the Examiner takes the position the modification of Naziri with the 
b.) In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In this case, all the claim limitations are met by the express recitations of fact and motivation within the references as well as the general knowledge of one of ordinary skill in the art. 
c.) Rodriguez-Santiago’s disclosure is directed to improvements of adhesion of ceramic materials to other dissimilar materials, especially in view of the hydrophilicity of the surface of ceramic materials (page 4725 1. Introduction).  In one series of tests, what was measured was the static water contact angle, thus demonstrating a case where a base for aqueous solutions was used.  Finally, Rodriguez-Santiago discloses that urethane was used as a model adhesive. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). Furthermore, Disclosed examples and preferred embodiments do not constitute a teaching away from a broader In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).

/JOSE I HERNANDEZ-KENNEY/Primary Examiner, Art Unit 1717                                                                                                                                                                                                        	
	


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 While the Applicant’s arguments references dihydroxylation, which is a distinctly different chemical process from the previously argued dehydroxylation, the term appears to be an inadvertent clerical error – possibly by the spell-checker of the word processer used for drafting.